Citation Nr: 1525670	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-28 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the Veteran meets the basic income eligibility for VA nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from April 1963 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 administrative decision issued by the Department of Veterans Affairs (VA) Pension Center located the Regional Office in Philadelphia, Pennsylvania.  

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, additional development is needed with respect to the Veteran's claim.

Under the law, VA nonservice-connected pension benefits will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is 65 years of age or older, or permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  See 38 U.S.C.A. §§ 1502, 1503, 1513, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3(a)(3) (2014).

One prerequisite for entitlement to VA nonservice-connected pension benefits is that the veteran's income may not exceed the applicable maximum annual pension rate (MAPR) set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(a).  The MAPRs, which typically change on an annual basis, are published in the Federal Register.  Id.  To determine entitlement, the applicable MAPR is reduced dollar-for-dollar by the amount of the veteran's countable income on a 12-month annualized basis.  38 C.F.R. § 3.23(b).

In calculating a veteran's countable income for purposes of VA nonservice-connected pension benefits, payments of any kind from any source are included unless specifically excluded by law.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  Exclusions from countable income include welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, and joint accounts acquired by reason of death of the other joint owner.  38 C.F.R. § 3.272.  Unreimbursed medical expenses incurred on behalf of a person who is a member or constructive member of the veteran's household are also excluded to the extent that they are in excess of five percent of the applicable MAPR (or in total, if the veteran is entitled to increased pension because of a need for aid and attendance, or account of being housebound). 38 C.F.R. § 3.272(g).

The Veteran's claim has been denied on the merits on the basis that her income for 2010 exceeded the limits allowed for basic entitlement to nonservice-connected pension benefits.  On repeated occasions, the Veteran has submitted information regarding her income and expenses for the year 2010, that year during which she filed her claim.  However, the record does not include information regarding her income and expenses for the years from 2011 to the present, nor has the RO attempted to obtain any such evidence.  Since the record does not clearly show the Veteran's financial picture after 2010, a remand is necessary to obtain updated records regarding her more recent financial status, to include both income and expenses.  See 38 C.F.R. §§ 3.271, 3.272.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide updated information regarding her net worth, income, and medical expenses for each year from 2010.  

2.  Thereafter, conduct an audit of the evidence of record to ensure that all sources of the Veteran's income and allowable expenses have been obtained for each year from 2010 through the present.  

3.  Undertake any additional development deemed necessary.

3.  Then, readjudicate the claim, with consideration of all pertinent evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and her representative with a supplemental statement of the case and allow the appropriate time period for a response prior to returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


